993 F.2d 1547
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ELECTRO-TEC, INC., Respondent.
No. 93-5289.
United States Court of Appeals, Sixth Circuit.
May 12, 1993.

Before: KENNEDY and SILER, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
The National Labor Relations Board (the "Board") entered a decision and order, dated January 15, 1993, in Case Nos. 30-CA-11148, 30-CA-11148-2, 30-CA-11148-3, and 30-CA-11322 finding the respondent violated federal labor law and requiring certain remedial actions be taken.   On March 8, 1993, the Board applied to this court for enforcement of that decision and order.


2
Under Rule 15(b), Fed.R.App.P., the respondent had twenty (20) days in which to file an answer to the application for enforcement.   On March 24, 1993, one of the respondent's owners filed a letter with the court stating the respondent would not hire an attorney to defend itself and would comply with the Board's decision and order.   In light of that response, the Board now moves for entry of judgment by default under Rule 15(b).   Upon consideration, we conclude that such judgment should be entered in this case.


3
It therefore is ORDERED that the Board's motion for entry of judgment of enforcement by default is granted and that the respondent, Electro-Tec, Inc., of Iron Mountain, Michigan, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in the above decision and order.